 


 HCON 104 ENR: Bipartisan Budget Act of 2018
U.S. House of Representatives
2018-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fifteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. CON. RES. 104 


February 9, 2018
Agreed to
 
CONCURRENT RESOLUTION 
Providing for a correction in the enrollment of H.R. 1892. 
 
 
That in the enrollment of the bill H.R. 1892, the Clerk of the House of Representatives shall make the following corrections: (1)Strike the first section 1 and section 2 immediately following the enacting clause and insert the following: 
 
1.Short TitleThis Act may be cited as the ‘‘Bipartisan Budget Act of 2018’’. AHonoring Hometown Heroes Act 10101.Short TitleThis division may be cited as the Honoring Hometown Heroes Act.  
10102.Permitting the flag to be flown at half-staff in the event of the death of a first responder serving in the line of duty 
(a)AmendmentThe sixth sentence of section 7(m) of title 4, United States Code, is amended— (1)by striking or after possession of the United States and inserting a comma;  
(2)by inserting or the death of a first responder working in any State, territory, or possession who dies while serving in the line of duty, after while serving on active duty,;  (3)by striking and after former officials of the District of Columbia and inserting a comma; and  
(4)by inserting before the period the following: , and first responders working in the District of Columbia.  (b)First responder definedSuch subsection is further amended— 
(1)in paragraph (2), by striking , United States Code; and and inserting a semicolon;  (2)in paragraph (3), by striking the period at the end and inserting ; and; and  
(3)by adding at the end the following new paragraph:  (4)the term first responder means a public safety officer as defined in section 1204 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10284)..  
(c)Effective dateThe amendments made by this section shall apply with respect to deaths of first responders occurring on or after the date of the enactment of this Act..  (2)Strike section 1 immediately preceding division B.  
(3)In section 30422(b)(4), strike subparagraphs (A) and (B) and insert the following:  (A)General authorityFor purposes of enabling the joint committee to exercise its powers, functions, and duties under this subtitle, and consistent with the Standing Rules of the Senate, there is authorized from the date of enactment of this Act through February 28, 2019, $500,000 to be allocated— 
(i)in total during the period October 1, 2017 through September 30, 2018; and  (ii)any remaining amounts shall be carried forward for the period October 1, 2018 through February 28, 2019.  
(B)ExpensesExpenses of the joint committee shall be paid from the contingent fund of the Senate upon vouchers approved by the co-chairs, subject to the rules and regulations of the Senate..  (4)In section 30422(b)(4)(I)(i), insert , consistent with the rules and regulations of the Senate before the period at the end.  
(5)Strike section 30423 and insert the following:  30423.Funding (a)Special reserveTo enable the joint committee to exercise its powers, functions, and duties under this subtitle, within the funds in the account for Expenses of Inquiries and Investigations of the Senate, not more than $500,000 shall be allocated from the special reserve established in S. Res. 62, agreed to February 28, 2017 (115th Congress), for use by the joint committee.  
(b)ExpirationNone of the funds made available by this section may be available for obligation by the joint committee after January 2, 2019.  (c)Availability requirementsFor purposes of the joint committee, section 20(b) of S. Res. 62, agreed to February 28, 2017 (115th Congress), shall not apply..  
(6)In section 30442(b)(4), strike subparagraphs (A) and (B) and insert the following:  (A)General authorityFor purposes of enabling the joint committee to exercise its powers, functions, and duties under this subtitle, and consistent with the Standing Rules of the Senate, there is authorized from the date of enactment of this Act through February 28, 2019, $500,000 to be allocated— 
(i)in total during the period October 1, 2017 through September 30, 2018; and  (ii)any remaining amounts shall be carried forward for the period October 1, 2018 through February 28, 2019.  
(B)ExpensesExpenses of the joint committee shall be paid from the contingent fund of the Senate upon vouchers approved by the co-chairs, subject to the rules and regulations of the Senate..  (7)In section 30442(b)(4)(I)(i), insert , consistent with the rules and regulations of the Senate before the period at the end.  
(8)Strike section 30443 and insert the following:  30443.Funding (a)Special reserveTo enable the joint committee to exercise its powers, functions, and duties under this subtitle, within the funds in the account for Expenses of Inquiries and Investigations of the Senate, not more than $500,000 shall be allocated from the special reserve established in S. Res. 62, agreed to February 28, 2017 (115th Congress), for use by the joint committee.  
(b)ExpirationNone of the funds made available by this section may be available for obligation by the joint committee after January 2, 2019.  (c)Availability requirementsFor purposes of the joint committee, section 20(b) of S. Res. 62, agreed to February 28, 2017 (115th Congress), shall not apply..  
(9)Strike lines 4–8 on page 232 of the amendment and replace with the following:  (II)a State false claims act, including a State false claims act with qui tam provisions, or.  
(10)At the end of division G, strike the following:  .”. 
(c)Effective dateThe amendments made by this Act shall apply with respect to deaths of first responders occurring on or after the date of the enactment of this Act..  Clerk of the House of Representatives.Secretary of the Senate. 